 In the Matter Of CASTLE & COOKE TERMINALS, LTD.andINTERNA-TIONAL LONGSHOREMEN'S & WAREHOUSEMEN'S UNION, LOCAL 1-37,UNIT # 2In the Matter of CASTLE & CooKE TERMINALS, LTD.andINTERNA-TIONAL LONGSHOREMEN'S & WAREHOUSEMEN'S UNION, LOCAL 1-37Cases Nos. R-0129 and R-P130.Decided December 12, 1940Jurisdiction:stevedoring industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union and request that certification be obtained ;elections necessary.UnitsAppropriate for Collective Bargaining:separate units: (1) longshoremenincluding and excluding employees in stated categories; (2) scalers exclud-ing the foremen and any permit men.So-called "permit men," to whom cards are issued privileging them towork during. specified periods (usually during seasonal peak of business,or to fill abnormal vacancies in ranks of regular employees) at the endof which employment relation ceases,excludedfrom units.Stanley, Vitousek, Pratt & Winn,byMr. Montgomery E. Winn,of Honolulu,T. H., forthe Company.Mr. Jack H. Kawano,andMr. Frederick Kamahoahoa,of Hono-lulu, T. H., for Local 1-37.Mr. Florentino Das,of Honolulu, T. H., for Unit #2.Miss Mary E. Perkins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn May 16, 1940, International Longshoremen's & Warehousemen'sUnion, Local 1-37, Unit #2, herein called Unit #2, and on June 19,1940, International Longshoremen's & Warehousemen's Union, Local1-37, herein called Local 1-37, filed with the Regional Director forthe Twentieth Region (San Francisco, California) petitions alleg-ing that a question affecting commerce had arisen concerning em-ployees of Castle & Cooke Terminals, Ltd., Honolulu, Territory ofHawaii, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of the28 N. L.R. B., No. 75.-1493 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act, 49 Stat. 449, herein called the Act.'On September 9, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, and Article III, Section 10 (c) (2) of theNational Labor Relations. Board Rules and Regulations-Series 2,as amended, ordered an investigation in each case and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice and further ordered that the cases beconsolidated.On September 27, 1940, the Regional Director issued a notice ofconsolidated hearing, copies of which were duly served upon theCompany, and upon Unit #2 and Local 1-37. - Pursuant to thenotice and amendments thereto, a hearing was held on October 15and 16, 1940, at Honolulu, Territory of Hawaii, before Arnold L.Wills, the Trial Examiner duly designated by the Board.The Com-pany was represented by counsel and Unit #2 and Local 1-37 bytheir representatives; all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS, OF THE COMPANYCastle & Cooke Terminals, Ltd.. is a corporation existing underthe laws of the Territory of Hawaii.-The principal office and placeof business of the Company is located in Honolulu,Territory ofHawaii.The Company is engaged in the business of loading and unloadingfreight and cargo shipped on Matson Navigation Company and Oce-anic Steamship Company boats between the Territory of Hawaiiand the continental United States and between the Territory ofHawaii and foreign countries.The Companyhandles all thelongshore work in the port of Honolulu in connection with vesselsof those companies,and of the Isthmian Steamship Company whose1On June 26, 1940, Local 1-37 amended its petition in respects not here material. CASTLE' & COOKE TERMINALS, LTD.495operations are not disclosed by the record.During 1939 the Com-pany handled approximately 1,400,000 tons of cargo and had a grossincome amounting to approximately $1,681,000.The Company ad-mits that it is engaged in trade, traffic, and commerce within themeaning of Section 2 (6) and (7) of the National Labor RelationsAct.At the time of the hearing the Company employed approximately920 persons.II.THE ORGANIZATIONS INVOLVEDInternationalLongshoremen's &Warehousemen's Union, Local1-37, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to membership longshoremen andstevedores in the employ of the Company and of other employerssimilarly engaged in Honolulu, Territory of Hawaii.'International Longshoremen's &Warehousemen's Union, Local1-37,Unit #2, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership scalers in theemploy of the Company and of other employers similarly engagedin Honolulu, Territory of Hawaii. It is a separate division of Local1-37, has its own officers and holds separate meetings.III.THE QUESTIONS CONCERNING'REPRESENTATIONBy letter dated April 24, 1940, addressed to Randolph Sevier, presi-dent of the Company, Unit #2 claimed to represent a majority ofthe scalers in the Company's employ and requested recognition astheir representative.A meeting was held on April 30, 1940, betweenthe negotiating committee of Unit #2 and Churchill Carmalt, Em-ployees' Relations Director of the Company. In the course of thismeeting and subsequent discussions, the Company refused to recog-nizeUnit #2 as exclusive bargaining representative for scalers inthe Company's, employ, suggesting that Unit #2 first obtain Boardcertification.At a meeting on May 28, 1940,, Local 1-37, through its negotiatingcommittee, requested of Sevier that the Company recognize it asexclusive bargaining agent for the longshoremen in the employ ofthe Company. Sevier, at both this and a subsequent meeting, re-fused to accept as adequate proof of Local 1-37's majority, the evi-dence submitted by Local 1-37.From a statement of the Trial Examiner introduced in evidenceiiappears that Local 1-37 and Unit #2 have each been designated 496DECISIONS OF NATIONALLABOR RELATIONS BOARDas bargaining agent by a substantial number of the employees ofthe Company in the units they respectively claim to represent.2We find that questions have arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occuring in connection,with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce between the Territory ofHawaii and the'several States, and between the Territory of Hawaiiand foreign countries, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITSThe Company and the unions are in substantial agreement thatthe longshoremen and the scalers employed by the Company con-stitute separate appropriate bargaining units.Longshoremen of theCompany handle cargo, while the scaler gang is engaged exclusivelyin maintenance work and cleaning.The longshoremen and the scal-ers have organized separately.Under these circumstances we findthat the longshoremen and the scalers properly constitute separatebargaining units.A. The longshoremen's unitThe Company and Local 1-37 are agreed that the longshoremen'sunit should include all regular or "basic" employees of the Companyin the following categories : members of the ship gangs and of thewharf gangs, including leading men 3 and gang foremen; membersof the gear (or cooper) gang,) including the gang foreman; mem-bers of the Makule--gang; and machine (or jitney) operators.TheCompany employs approximately 550 such persons, all of whom areregularly engaged in stevedoring work.We shall include them inthe unit.2The TrialExaminer reportedthat 17scalers whose names appearon the Company'spay roll of October 11, 1940, appearto have signed a petition designating Unit #2 as theirrepresentative.The scalers'unit hereinafterfound appropriate,contained approximately30 employees at the timeof the hearing.The TrialExaminer further reported that 324 persons whose names appear onthe Com-pany's pay roll of October11, 1940, appearto have signed one or the other of two petitionsdesignatingLocal 1-37as their bargaining agentThe longshoremen's unit, hereinafterfound appropriate,contained approximately 550 employees at the time of the hearing.3Each of the 26 wharf gangs is directed by a leading man who receives 10 cents an houradditional pay.They are analogousto "workingforemen " CASTLE & COOKE TERMINALS, LTD.'497The Company and Local 1-37 further agree that the departmentheads, consisting of the General Superintendent of all Operations,the Port Captain, the Safety Manager, the Employees' RelationsDirector, the Employment Office Manager, the Equipment Superin-tendent,4 and the Claim Agent; the head timekeeper; the clerks incharge of terminals; the watchmen; the paymaster; the ship, wharf,and dock foremen; and the office employees should be excluded fromthe longshoremen's unit.We shall exclude these employees, all ofwhom perform supervisory or clerical work, from the unit.The parties disagree concerning the inclusion in the longshore-men's unit of so-called "permit men" and of wharf clerks, sorters,timekeepers, and machine shop employees.Local 1-37 desires theexclusion of these groups and the Company desires their inclusion.Pe?vjnitmen.The Company's employees are classified as "basic"or "permit."The "basic" group consists of all 'monthly paid em-ployees, and that number of weekly, daily, and hourly paid menfor whom past records have indicated that there would be adequateand reasonably steady work over the course of each year. It is thepresent policy of the Company to guarantee the basic stevedores aminimum of 40 hours straight time employment per week. Thebasic men are in addition given annual vacations with pay.Otherbenefits, including group insurance and a sick benefit plan, are avail-able to them.The "permit" group consists of that number of menwhich past records and estimates indicate will be needed to workduring seasonal and other abnormally busy periods or to fill, tem-porary and unforeseen vacancies. "Permit cards" are issued to thosechosen and they are privileged to work only when work is availableand only within the period specified on the cards.Their employeestatus ceases at the end of the specified period, unless a new card isissued or unless they are promoted to the basic group.The 40-hour-a-week guarantee,5 vacations, and other benefits are not applicableto them.Their pay rates appear to be the same as those of thecomparable basic employees.months between March and September and the Company-anticipatesthat, because of unusual vacancies in stevedore ranks due to anepidemic, and according to estimates of anticipated business, no lay-offswill be made before January 1941.The average length of em-ployment for individual permit men was not made clear, however:About one-half of the 48 permit men laid off in November 1939,were* Hawkinson,described as a monthly foreman and assistantto the Equipment Superin-tendent, should be excluded.6From:an exhibit introduced in evidenceby the Company it would appear that, during a27-week period in 1940 in which permit men were employed,they wereoffered approxi-mately th`e' same number of hours of work per week as were basic employees. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffered reemployment in 1940.Twenty-two out of the 25 reemployedhad been advanced to fill permanent vacancies in the ranks of thebasic group at the time of the hearing, but it is not clear just whatproportion they constituted of the total permit group which was em-ployed in 1940.At the time of the hearing, the Company had in itsemploy 48 stevedores still classified as "permit" employees.Withtwo exceptions occurring in the past, Local 1-37 has not admitted'permit men to membership.None are at present members of thatunion.In view of the relatively small number of permit men, the tem-porary and seasonal nature of their employment, and the practiceof Local 1-37 ofexcludingthem from membership, we shall excludethem from the longshoremen's unit.Wharf Clerks, Sorters, Timekeepers, and Machine Shop Employ-ees.It has been the custom of Local 1-37 to exclude from its mem-bership, because of the differences in their problems, workers otherthan regular longshoremen engaged in the handling of cargo.Where it has been possible these groups have in the past been organ-ized into separate units, as the scalers have been, and Local 1-37contemplates the prospect of thus organizing some of the groupshere involved.The wharf clerks, sorters, and timekeepers do not handle cargo.They are all engaged at clerical work involving varying degreesof training and aptitude.They are paid by the week, whereas allof tie employees which Local 1-37 contends should be included arepaid by the hour.While there have been several instances of steve-dores working as wharf clerks and vice versa, and of leading menperforming some of the less clerical duties of sorters, they are notsufficient to erase the differences in interest arising from the natureof the work as a whole.We shall exclude the wharf clerks, sorters,and timekeepers from the unit.The machine shop employees, while not all skilled workers, areengaged in the mechanical work involved in the maintenance ofthe machines, rigging, slings, gang planks, and other equipment, usedby the men handling cargo. Stevedores are seldom transferred tothe shop, except temporarily on account of injuries suffered whilehandling cargo, or unless they display some aptitude for mechanicalwork.Local 1-37 intends to set up a separate unit for the shopemployees if they can be organized.We shall exclude the shopemployees also.We find that all regular, or "basic" employees of the Company,in the following categories: members of the shipgangs.and of thewharf gangs, including leading men and the gangforemen; mem-bers of the gear (or cooper) gang, including the gangforeman'; CASTLE & COOKE TERMINALS, LTD.'499members of the Makule gang; and machine (or jitney) operators;excluding department heads,'the head timekeeper, clerks in charge ofterminals,watchmen, the paymaster, ship, wharf, and dock fore-men, office employees, wharf clerks, sorters, timekeepers, machineshop employees, and all permit employees, constitute a unit appro-priate for the purposes of collective bargaining and that such'unitwill insure to the employees of the Company the full benefit of theirright to self-organization, and to collective bargaining and other-wise effectuate the policies of the Act.B. The scalers' unitThe'scalers comprise a gang of approximately 30 men employed,under the supervision of a foreman, to do maintenance and clean-upwork on vessels in port.As we have stated, they do not handle cargo.As regards the proposed scalers' unit, Unit #2 desires to excludethe foreman of the scalers' gang and such permit men as may fromtime to time be assigned to it, while the Company contends that bothshould be included.The foreman typically divides the scalers' daily,or for each job, into several small gangs of four to eight men andappoints a member of each sub-gang to act as leading man for thatgroup, while he himself acts as general supervisor of the work of theseveral sub-gangs.The foreman receives more pay than the membersof the gang, acts as timekeeper of the men, and seldom works withthem himself.His functions are icle-arly supervisory.We shallexclud'e` him from the unit.At the time of the hearing the Company employed no permitscalers; as the pressure of work increases or as temporary vacanciesoccur from time to time in the future, permit scalers may be em-ployed, however.For the reasons underlying our exclusion ofpermit employees from the longshoremen's unit, we shall excludethem from the scalers' unit also.We find that all regular or "basic" scalers employed by the Com-pany, excluding the foreman and any permit men who may fromtime to time be assigned to the work of scalers, constitute a unitappropriate for the purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best, be'resolved by elections by secret ballot.We shalldirect that employees in the units hereinabove found appropriate who413597-42-vol. 28-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere employed by the Company during the pay-roll period last pre-ceding the date of this Direction of Elections, including any suchemployees who did not work during said pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off, but excluding those who have sincequit or been discharged for cause, shall be eligible to vote.,Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Castle & Cooke Terminals, Ltd., Hono-lulu, Territory of Hawaii, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All regular or "basic" employees of the Company in the follow-ing categories: members of the ship gangs and of the wharf gangs,including leading men and the gang foremen; members of the gear.(or cooper) gang, including the gang foreman; members bf theMakule gang; and machine (or jitney) operators; excluding depart-ment heads, the head timekeeper, clerks in charge of terminals, watch-men, the paymaster, ship, wharf, and dock foremen, office employees,,wharf clerks, sorters, timekeepers, machine shop employees, and allpermit employees, constitute a unit appropriate for the purposesof collective bargaining within "the meaning of Section 9 (b) of theAct.3.All the regular or- "basic" scalers employed by the Company,excluding the foreman and any permit men who may from time totime be assigned to the work of scalers, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) -of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8 of National LaborRelations- Board Rules and Regulations-Series 2, as amended, itis hereby-DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Castle & Cooke Terminals, Ltd., Honolulu, Territory of Hawaii,elections_by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElections, under the direction and supervision of the Regional Di= CASTLE&COOKE TERMINALS,LTD.501rector for the Twentieth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 9 of said Rules and Regulations:(1)Among all regular or "basic" employees of the Company inthe following categories:members of the ship gangs and of thewharf gangs,including leading men and the gang foremen; membersof the gear(or cooper)gang, including the gangforeman;membersof the Makule gang;and machine(or jitney)operators;who wereemployed by the Company during the pay-roll period last precedingthe date of this Direction of Elections,including any such employeeswhQ did not work during said pay-roll period because they were illor on vacation and employees who were then or have since beentemporarily laid off, but excluding department heads, the head time-keeper, clerks in charge of terminals,watchmen,the paymaster, ship,wharf, and dock foremen,office employees,wharf clerks,sorters,timekeepers,machine shopemployees,all permit employees,and thosewho have since quit'or been discharged for cause,to determinewhether or not they desire to be represented by International Long-shoremen's & Warehousemen's Union, Local 1-37, affiliated with theCongress of Industrial Organizations,for the purposes of collectivebargaining; and(2)Among all the regular or "basic" scalers employed by theCompany during the pay-roll period last preceding the date of thisDirection of Elections,including any employees who did not workduring said pay-roll period because they were ill or on vacation andemployees who were then or have since been temporarily laid off,but excluding the foreman and any permit men who may have beenassigned to the work of scalers,and those who have since quit orbeen discharged for cause,to determine whether or not they desireto be represented by International Longshoremen's& Warehouse-men's Union,Local 1-37,Unit #2, affiliated with the Congress ofIndustrial Organizations,for the purposes of collective bargaining.CHAIRMAN HARRY A. MiLLis took no part in the consideration of theabove Decision and Direction of Election.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONS-On December 12, 1940, the National LaborRelations Board, hereincalled theBoard,issued a Decision and Direction of Elections, in theabove-entitled proceedings,the elections to be conductedas early as 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossible but not later than thirty (30) days from the date of theDirection, under the direction and supervision of the Regional Di-rector for the Twentieth Region (San Francisco, California).TheBoard, having been informed by the Regional Director for the Twen-tieth Region that a longer period within which to hold the election isnecessary, hereby amends. the Direction of Elections issued on De-cember 12, 1940, by striking therefrom the words "not later thanthirty (30) days from the date of this Direction of Elections" andsubstituting therefor the words "not later than forty-five (45) daysfrom the date of this Direction of Elections."28 N. L.R. B., No. 75a.